IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 60PA18
                             Filed 27 September 2019

DAVID HAMPTON and wife, MARY D. HAMPTON,
             Petitioners
        v.
CUMBERLAND COUNTY,
            Respondent


      On writ of certiorari pursuant to N.C.G.S. § 7A-32(b) of a divided decision of

the Court of Appeals, 808 S.E.2d 763 (2017), vacating an order entered on judicial

review of a decision of the Cumberland County Board of Adjustment entered by Judge

Robert F. Floyd, Jr. on 13 April 2016 in Superior Court, Cumberland County, and

remanding for additional proceedings. Heard in the Supreme Court on 8 April 2019.


      Yarborough, Winters & Neville, P.A., by Garris Neil Yarborough, for petitioner-
      appellants.

      Cumberland County Attorney’s Office, by Robert A. Hasty, Jr., for respondent-
      appellee.


      PER CURIAM.


      CERTIORARI IMPROVIDENTLY ALLOWED.